Case 5:18-f}-00003-F IF ey a erie e/20 Page 1 of 1

FOR THE WESTERN DISTRICT OF OKLAHOMA F| { = D

MARVIN KENT POWELL AND SHAWNA POWELL NOV 1 6 2020

Plaintiff,
CARMELITA REEDER SHINN, CLERK

Case No. ey DIST. Lie WESTERN DIST. OKLA.
5:18-FJ-00003-HE DEPUTY

WILBANKS SECURITIES INC AN OKLAHOMA CORPORATION, AND
AARON BRONELLE WILBANKS INDIVIDUALLY

vs.
Defendant,
and

Se wa ae i

BANCFIRST
Garnishee

Non-Continuing and General Garnishee’s Answer/ Affidavit
State of Oklahoma)

County of Oklahoma 55:

|, MS. JAIME BLACKSHEAR, being duly sworn deposes and says:

lam the Assistant Vice President of BancFirst, a corporation, organized under the laws of the State of Oklahoma.

 

Garnishee, having been served with this garnishment summons on: 12 November 2020, and having knowledge of the
facts and being sworn, states:

1. & 2. MONEY/FUNDS AVAILABLE: At the time of service of the garnishment summons or upon the date it became

effective, the garnishee was indebted to the judgment debtor or had possession or control of the following property,
money, goods, chattels, credits, negotiable instruments or effects belonging to the judgment debtor as follows:

C] Earnings shown on the attached Calculation for Garnishment Earnings Form which is

incorporated by reference into this answer.

(] Upon conducting the review of the debtor’s account(s) mandated by 31 CFR § 212.1 et. Seq,
garnishee has determined the account(s) contain $/(/TYPE S$ AMNT}) unprotected funds, and
S((TYPE S AMINT)) protected funds. Specify type(s) of protected funds, and if more than one type,
specify amount of each:

[-] Other, specify

 

 

3. NO MONEY, GOODS, CHATTELS, CREDITS, NEGOTIABLE INSTRUMENTS, OR OTHER EFFECTS AVAILBLE:
At the time of the service of the garnishment summons (or upon the date it became effective) the garnishee was not

indebted to the judgment debtor / defendant because the judgment debtor / defendant status was:
[Xx] No Account

[] Overdrawn
[-] Other, specify:

 

 

4. On 12 November 2020, a copy of the Notice of Garnishment & Exemptions and Application for Hearing was provided
to the judgment debtor utilizing:

[] _ First Class Mail at the following address

 

5. The garnishee makes the following Claim for Exemption on behalf of the judgment debtor, or has the following
objections, defenses, or setoffs to judgment creditor's right to apply garnishee’s indebtedness debtor upon judgment

creditor’s claim:

 

Date 12 November 2020 BancFirst By: MS. JAIME BLACKSHEAR
Title: Assistant Vice President

  

 

  
   

  

 

 

— of Bank Affiant eS aoa Cn,
Subscribed and sworn to before me this 11/12/2020 S Sense i a
4 - co ;
Aoherce, Udder My Commission Expires: August 26, 2023 Ee os ‘S$
Rebecca Wooten, Notary Public SO re

%, =
on Hy OF of.
TATA
